Exhibit 10.1

THIS IS A LEGAL AGREEMENT,

READ CAREFULLY BEFORE SIGNING.

SEPARATION AGREEMENT, RELEASE AND COVENANT NOT TO SUE.

This Agreement is made this 21st day of December, 2012 between First Potomac
Realty Trust and First Potomac Realty Investment Limited Partnership
(collectively, the “Company”) and Joel Bonder (the “Employee”).

WHEREAS the Company and the Employee have reached the agreement set forth below
(“Agreement”) on the terms and conditions of Employee’s departure from his
employment with the Company and the termination of his Employment Agreement (as
amended) with the Company, and

IN CONSIDERATION of the terms and provisions set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed that:

1. Employee shall be deemed to have separated from the Company effective as of
December 4, 2012 (the “Separation Date”).

2. Eight days after Employee’s execution of this Agreement, the Company will pay
Employee by wire transfer or direct deposit the following (collectively “the
Payment”):

 

  a. Payment for 14.5 accrued vacation days owed to the Employee, less
applicable statutory or required withholdings and taxes.

 

  b. Payment for any authorized business expenses incurred by Employee prior to
the Separation Date; provided, however, that such expenses are supported by
appropriate documentation.

 

  c. A payment in the amount of $172,000.41 (the “Severance Payment”), which
equals 31 weeks of pay, less (i) statutory or required withholdings and taxes,
and (ii) the amount of any loans, advances or other amounts due or owing by
Employee to the Company. The Severance Payment shall be issued before the end of
2012; provided, however, that Employee must have executed this Agreement eight
days or more before the Severance Payment is paid.

 

  d. Payment for 12 months of COBRA coverage in the amount of $11,878.92.
Employee will be entitled to continue his group health and medical benefits
after the end of the 12-month period, at Employee’s sole expense, pursuant to
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), subject, however,
to any changes or modifications (whether additions or reductions) to such
benefits as the Company shall establish after the Separation Date and which
apply to all employees generally. The Company shall provide Employee with a
separate notice of Employee’s rights under COBRA.

 

Agreement

December 21, 2012

Page 1 of 6



--------------------------------------------------------------------------------

3. a. The benefits described in paragraph 2 above do not include the further
vesting of stock options or restricted stock awards, which otherwise would have
vested after the Separation Date. Notwithstanding the foregoing, 88,071 shares
of Employee’s otherwise unvested stock from awards granted in 2006, 2007, 2008,
2009, 2010, 2011 and 2012 shall accelerate and vest fully as of the Separation
Date. The date of delivery and settlement will be deemed to be the date of this
Agreement, and the transfer will be net settled. For purposes of this Agreement,
these shares will be valued at the closing price of the stock on the Separation
Date, which was $11.92 per share. Eight days (or on the first business day
thereafter) after Employee’s execution of this Agreement, the Company’s stock
transfer agent will electronically transfer 88,071 common shares of the Company
stock referred to above to a brokerage account identified by Employee. The
payment of federal withholding tax for net settlement will be included on
Employee’s 2012 Form W-2. All other remaining unvested restricted stock awards
are forfeited as of the Separation Date.

b, Employee will have until January 3, 2015 to exercise his stock options for
50,000 common shares of the Company, which stock options are fully vested as of
the Separation Date.

4. No other benefits other than those explicitly addressed herein are continued
beyond the Separation Date.

5. The Company will continue in force its directors and officers liability
insurance coverage with respect to any claims that may be asserted against
Employee arising out of Employee’s employment with the Company, and Employee
will be eligible for indemnification on the same basis as other former officers
of the Company in accordance with the Company’s bylaws and applicable law.

6. Pursuant to its indemnification obligations, the Company will pay the law
firm of Gibson Dunn $120,000 by wire transfer for Employee’s legal expenses in
connection with the internal investigation conducted by Covington & Burling LLP,
which was concluded in July 2012. The Company will pay Employee an additional
lump-sum payment of $46,314.35. These payments will be made eight days after
execution of the Agreement or on the first business day thereafter by wire
transfer to Employee and by wire transfer to Gibson Dunn, as applicable.
Employee and the Company agree that the Company has no further obligations to
pay Gibson Dunn or any other attorney(s) any additional amounts in connection
with any representation of, or services provided to, Employee in connection with
the internal investigation or any other matter.

7. The Company will give Employee the iPad and iPhone issued to Employee by the
Company; provided, however, that no maintenance, calling, or data plans will be
provided by the Company after the Separation Date.

8. Employee acknowledges that he is not otherwise entitled to the Payment and
other benefits described in this Agreement, and that such Payment and other
benefits are explicitly in consideration for the releases contained herein.

 

Agreement

December 21, 2012

Page 2 of 6



--------------------------------------------------------------------------------

9. By signing this Agreement, and in consideration of the payment of the
Payment, continuation of employee benefits and the other benefits and terms set
forth herein, Employee hereby releases and forever discharges the Company and
its current and former officers, owners, directors, trustees, stockholders,
employees, representatives, attorneys, agents and its divisions, affiliates,
subsidiaries, predecessors, transferees, successors and assigns (hereinafter the
“First Potomac Released Parties”) from any and all liability, actions, causes of
action, proceedings, suits, debts, covenants, contracts, controversies,
agreements, promises, damages, judgments, and demands of whatever nature, in law
or in equity, direct or indirect, known or unknown, matured or not matured, that
Employee or his heirs, executors, administrators, successors or assigns ever
had, now have or may have in the future from the beginning of time up to and
including the effective date of this Agreement against the First Potomac
Released Parties or any of them, including, but not limited to, any claim,
charge or cause of action for breach of contract, tort or harassment or
discrimination under any federal, state or local law, rule, regulation or
executive order, such as the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act, the Rehabilitation Act of
1973, the Americans with Disabilities Act, the Family Medical Leave Act, the
Employee Income Retirement Security Act of 1974, and Title VII of the Civil
Rights Act of 1964, in each case as amended. Employee also hereby waives and
releases in perpetuity any and all other employment rights or claims that
Employee may have against the Company arising prior to the execution of this
Agreement. Employee also agrees that his Employment Agreement with the Company,
as amended, is hereby terminated and of no further force and effect, and he
releases any and all claims thereunder.

10. Employee warrants and represents that as of the date of Employee’s execution
of this Agreement, there are no complaints, charges or other matters filed by
Employee or pending before any federal, state or local court or agency against
the First Potomac Released Parties, and Employee promises and agrees that in the
future he will not file or cause to be filed any court actions, arbitrations or
legal proceedings or claims of any type against the First Potomac Released
Parties or any of them arising out of events occurring prior to Employee’s
execution of this Agreement. Nothing contained in this Agreement shall restrict
Employee’s right to file a charge or participate in an investigation, hearing or
proceeding before the Equal Employment Opportunity Commission, except that
Employee agrees that he will not accept any recovery, award and/or damages from
the Company as a result of any such investigation or proceeding.

11. In consideration of Employee’s execution of this Agreement, the First
Potomac Released Parties hereby release and forever discharge Employee from any
and all liability, actions, causes of action, proceedings, suits, debts,
controversies, damages, judgments and demands of whatever nature, in law or in
equity, direct or indirect, known or unknown, matured or not matured, that the
First Potomac Released Parties, or any of them, ever had, now have or may have
in the future from the beginning of time up to and including the date of this
Agreement against Employee, including but not limited to any claim, charge or
cause of action for breach of contract (other than the Confidentiality Agreement
between Employee and the Company, which explicitly survives this Agreement and
remains in full force and effect), tort or harassment or discrimination under
any federal, state or local law, rule, regulation or executive order.

 

Agreement

December 21, 2012

Page 3 of 6



--------------------------------------------------------------------------------

12. Employee acknowledges that if he is over 40 years old: (i) he has 21
calendar days from the date hereof to consider signing this Agreement, (ii) if
Employee chooses not to sign and return this Agreement within the 21 calendar
days, the Company has no obligation to pay any portion of the Payment or any
benefits described herein, (iii) it is understood and agreed that this Agreement
shall not be effective for a period of seven days following Employee’s signing
it, and Employee may revoke this Agreement in writing for any reason during such
seven-day period so long as the revocation is actually delivered to the Company
within the seven-day period, and (iv) it is further understood that the Payment
or any portion thereof, or any benefit, will not be tendered by the Company
(1) until the expiration of this seven-day revocation period or (2) if Employee
chooses to revoke this Agreement.

13. Employee hereby acknowledges that the only consideration for signing this
Agreement is as set forth herein; that such consideration is in addition to any
consideration to which Employee is already entitled as a result of his
employment with the Company; that Employee has been advised, or has had
sufficient opportunity to consult advisors, legal and otherwise, of his own
choosing; and that Employee has signed this Agreement voluntarily and with a
full understanding of its terms and conditions, which, once effective, may not
be amended, supplemented, canceled or discharged except by a writing signed by
Employee and the Company with specific reference to this Agreement.

14. The Company agrees that the Employment Agreement as amended, and the
Non-Competition and Non-Solicitation Agreements that were executed by Employee
and the Company without date, are no longer of any force and effect, and have
been superseded in their entirety by this Agreement.

15. Employee acknowledges that during the course of Employee’s employment he has
had access to and/or the Company has disclosed to him information relating to
the nature and operation of the Company’s business, the Company’s manner of
operation, its financial condition, its business operations, it business and
marketing plans and pricing methods (hereinafter “Confidential Information”).
Employee agrees that, for a period of two years from the date this Agreement is
executed, Employee will retain in confidence such Confidential Information and
that Employee will not, either directly or indirectly, use, misappropriate,
reveal, disclose, publish, communicate or divulge any such Confidential
Information to any other person or entity for any purpose whatsoever except as
required by law. Employee expressly agrees that he shall keep secret and
confidential all such Confidential Information, except as authorized by the
Company in writing or as required by law. In addition, Employee agrees that he
shall keep confidential, and shall not disclose, any information obtained by him
in his capacity as General Counsel of the Company and protected by the
attorney-client privilege; such obligations shall continue in perpetuity.

16. After the Separation Date, subject to Employee’s responsibilities to any
future employer, Employee agrees to make himself available, upon reasonable
request, to the Company, its external and internal auditors, and representatives
for the purpose of providing information and cooperating with respect to pending
or future investigations, audits, and inquiries on matters in which Employee was
involved during his tenure as General Counsel of the Company and/or about which
Employee has knowledge; provided, however, that the Company shall pay Employee a
per diem fee of $500 for each day of Employee’s time that is expended on such
matters on behalf of the Company ($250 for less than 4 hours’ time on any day).

 

Agreement

December 21, 2012

Page 4 of 6



--------------------------------------------------------------------------------

17. Except as otherwise provided in this Agreement, Employee agrees to return to
the Company all Company property in Employee’s possession, including but not
limited to all keys, access cards, documents relating to the business of the
Company, and credit cards. The Company agrees to return to Employee the thumb
drive given to Amy Barker on or about August 7, 2012, containing various Word
document forms; provided, however, that any Company information will be deleted
beforehand.

18. Each party hereby agrees that it will not make any disparaging comments,
negative statements or do anything that denigrates the other, or its services,
reputation, officers, employees, financial status, or operations or that damages
the Company in any business relationship. Each party further agrees not to make
any such disparaging comments on any electronic bulletin board. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).

19.The Company agrees that it will not object to or oppose any application by
Employee for unemployment insurance.

20. Employee will have an opportunity to review and comment on any 8-K filing
related to his departure from the Company prior to filing.

21. This Agreement shall not constitute nor be construed as an admission by
either party of any violation of any federal, state or local law, rule or
regulation, or any contractual obligation or Company procedure. Accordingly,
this Agreement shall not be admissible in any proceeding except to enforce the
terms of this Agreement.

22. This Agreement constitutes the complete understanding between Employee and
the Company and fully supersedes any prior understandings or agreements, whether
written or oral, between Employee and the Company regarding the subject matter
thereof.

23. This Agreement shall be subject to the laws of the State of Maryland. If any
provision of this Agreement is found by a court of competent jurisdiction to be
void or unenforceable, then such provision shall be severed herefrom and all
other provisions of this Agreement shall remain in full force and effect;
provided, however, that if any release or waiver set forth in paragraphs 9 and
10 of this Agreement is held by a court of competent jurisdiction to be void or
unenforceable in whole or in part, then the Company’s obligations under this
Agreement shall be nullified and the Payment described in paragraph 2 shall be
returned to the Company within ten days of notice to Employee of such court
holding unless prior to the expiration of the ten-day period Employee executes a
valid release in a form satisfactory to the Company.

 

Agreement

December 21, 2012

Page 5 of 6



--------------------------------------------------------------------------------

Employee and the Company confirm that this Agreement accurately and completely
sets forth the parties’ agreement by signing the signature page below.

SEVERANCE AND RELEASE SIGNATURE PAGE

I acknowledge that I have carefully read this Agreement and understand all of
its terms including the full and final Release of Claims set forth above. I
further acknowledge that I have voluntarily entered into this Agreement, that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement, and that I have had this Agreement reviewed by my
attorney.

 

Employee Signature:  

/s/ Joel Bonder

Print Name:   Joel Bonder Date:   12/20/12

First Potomac Realty Trust

First Potomac Realty Investment Limited Partnership

 

By:  

/s/ Amy Barker

  Amy Barker Title:   Vice President, Human Resources

 

Agreement

December 21, 2012

Page 6 of 6